Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

At step 1, the claim recites a computer implemented method comprising a concrete device (a computer device with a display), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites receiving a worksite plan, boundary of the work site, display a map of the boundary of the worksite, location of the computer device, and generating/transmitting a validation signal based on the location information.
The limitation of generating a validation signal based on the location information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind with the aid of pen and paper.  That is, nothing in the claim element precludes the steps from practically, being performed in the mind.  For example, “generating” in the context of this claim encompasses a worker, based on the receive location, goes to the worksite, performs visual inspection, and writes a report.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites a computer device for receiving worksite information, generating/transmitting validate signal.  
The computer device are cited at a high level of generality and recited so generically that the represent no more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitation can also be viewed as nothing more than an attempt to 
The computer device represents mere data gathering (obtaining worksite plan, location of computer device) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of generating.
The transmitting the validation signal does not impose any meaningful limit on the computer implementation of the abstract idea.
Accordingly, the additional element, computer device, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element computer device amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. 
Dependent claims 2-9 do not recite any additional elements other than abstract idea of collecting and display data.
Regarding claim 10 and 17, 
At step 1, the claim recites a computer implemented method comprising a combination of concrete devices (a computer device, sensors, processor, memory), and therefore is a machine, which is a statutory category of invention.

The limitation of generating a first signal and validation signal, as drafted, is a process that, under its broadest reasonable interpretation, falls  within the Certain Methods of Organizing Human Activity and mental processes of abstract ideas for it is a concept that be performed in the human mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, generating in the context of this claim encompasses an first worker indicates that the worksite has been inspected through a camera and a second worker to perform on-site inspection based on a set of condition.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites a computer device, sensors, processor, memory for obtaining/receiving information, displaying and transmitting result of the inspection.  
The computer device, sensors, processor, memory are cited at a high level of generality and recited so generically that the represent no more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)).  These limitation can also be viewed as nothing 
The computer device, sensors, processor, memory represent mere data gathering (obtaining worksite information, observation) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of generating.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that workers, at the worksite, used to perform (e.g., determine worksite location, visual inspection from a distance, on-site inspection based on a specific check list), using the computer components as a tool.
 The transmitting the validation signal does not impose any meaningful limit on the computer implementation of the abstract idea.
Accordingly, the additional elements, computer device, sensors, processor, memory, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.
Dependent claims 11-16 and 18-20 do not recite any additional elements other than abstract idea of collecting and display data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hishinuma et al. US Pub. No. 2020/0151450 (“Hishinuma”)
Regarding claim 1, Hishinuma discloses a computer-implemented method comprising:
[0033] As shown in FIG. 1, the maintenance work support system 1 of the present embodiment includes: a portable terminal 2 to be possessed by a worker W who performs maintenance work at a work site; and a management computer 3 to be handled by a manager M who manages the work. 

receiving, at a computing device [2 of Fig. 1], a worksite plan including at least one task to be executed by a machine [equipment 8 – (switch, valve, pipe are configured to perform a specific task – examiner interpretation)] at a worksite and a boundary of the worksite [see Fig. 5]; 
[0037] The worker W uses the portable terminal 2 when performing maintenance work. Support information regarding the target equipment 8 (FIG. 3) can be obtained via the portable terminal 2. Although the support information is provided to the worker W in the present embodiment by using AR (Augmented Reality) technology that adds virtual information to things in the real world, MR (Mixed Reality) technology may be used instead.

[0042] As shown in FIG. 3, a building 10 is illustrated as a sample of a work site (or work area) where the worker W performs maintenance work. For example, the building 10 provided in a predetermined section in a nuclear power plant is the work site. This work site has a plurality of rooms 12 surrounded by walls 11. In each room 12, at least one target equipment 8 to be subjected to maintenance work is disposed. Each of the target equipment 8 may be a meter, an operation switch, a valve, a pipe, a device, or a sensor. 

[0058] For example, information and data to be registered in the management database 20 include support information such as 3D CAD data of the building 10 or the target equipment 8, a piping connection diagram, a device layout diagram, device information, inspection record, and predetermined images necessary for inspection.

[0101] The target information acquisition unit 44 performs control to acquire the positional information corresponding to the target equipment 8 depicted in the camera-image from the management database 20 of the management computer 3. In the case of using the portable terminal 2 offline, the positional information corresponding to the target equipment 8 downloaded from the management computer 3 in advance is used. Additionally, the target information acquisition unit 44 may download information other than the positional information, and this information to be downloaded includes an appearance image, 3D shape information, support information, and state information. Further, when an environmental map generated in advance is stored in the management computer 3, this environmental map may be downloaded. The downloaded information is stored in the memory 27. In the case of using the portable terminal 2 online, information downloaded from the management computer 3 may be used or information stored in the memory 27 in advance may be used. When the portable terminal 2 is used in the offline state, information stored in the memory 27 is used.

[0146] As shown in FIG. 10, the portable terminal 2 has a maintenance-target confirmation support function for supporting the work of checking measurement instruments to be regularly inspected such as a flow meter and a gauge. For example, the pipe 65 is provided with a plurality of instruments 8E as the target equipment 8.


displaying, on a display of the computing device, a user interface comprising a map including a representation of the boundary of the worksite [10 – Fig. 5] and a representation of a location of the computing device [Position 52 - Fig. 5]; 
[0126] The display contents on the navigation screen include: a sketch 51 of the building 10; a mark image 52 indicating the current position of the worker W; a mark image 53 indicating an inspection location where the target equipment 8 to be inspected exists; and a selection input section 54 for displaying an inspection plan, and a selection input section 55 for starting processing related to inspection. Further, when the mark image 53 indicating the inspection location is touch-operated, an item 56 indicating the inspection content is displayed. This navigation screen guides the worker W to the inspection location. Using this navigation function enables the worker W to check the inspection location and can prevent backtracking of work. 
receiving location information including one or more updated locations of the computing device; 
When imaging of the reference marker 15 is started at the entrance 13 of the building 10 and continued during movement of the portable terminal 2, the portable terminal 2 can estimate the moving path 17 along which the portable terminal 2 has moved from the reference position. 

[0089] That is, the position/attitude estimation unit 40 performs control to estimate the position and attitude of the portable terminal 2 on the basis of the camera-images continuously imaged during movement of the portable terminal 2 from the reference position. In this manner, the moving path 17 (FIG. 3) along which the portable terminal 2 has moved from the reference position can be estimated from the camera-images, and thus the estimation accuracy of the position and attitude of the portable terminal 2 can be improved. 

generating, based on the location information, a validation signal indicating that the worksite has been validated; and 
[0083] The report generation unit 38 performs control to automatically generate a report on the basis of the recorded inspection contents and positional information after the maintenance work is completed (FIG. 12). 

[0153] As shown in FIG. 12, the portable terminal 2 has an automatic report generation function. With this function, the portable terminal 2 can automatically generate a report on the basis of the recorded inspection contents and the positional information after completion of the maintenance work. 

[0154] When the worker W touches the selection input section 66 for ending the processing related to the inspection, an inspection result list 68 is displayed. When the target equipment 8 is imaged, the inspection result includes the camera-image of the target equipment 8. When worker W touches the "OK" button 67 in the selection input section 66 for indicating that the inspection result has been confirmed, the report generation unit 38 automatically generates the report. 

transmitting the validation signal from the computing device.
[0084] The database registration unit 39 performs control to register the predetermined information acquired by the portable terminal 2 in the management database 20 of the management computer 3. 

the result recording unit 37 stores the check result in the memory 27 together with the positional information of the portable terminal 2 and time information at the timing when the numerical value indicated by the analog instrument 8A is read. When the portable terminal 2 is connected to the management computer 3, the check result is registered in the management database 20.

[0155] The report generation unit 38 stores the data of the generated report in the memory 27 together with the time information and the positional information of the portable terminal 2. When the portable terminal 2 is connected to the management computer 3, the report data is registered in the management database 20. In the present embodiment, the automatic report generation function can save labor for re-inputting the inspection records and generating the report in the office, and can reduce the load on worker W. 

Regarding claim 2, Hishinuma discloses determining that the worksite has been validated based at least in part on the one or more updated locations corresponding to one or more predetermined locations associated with the worksite [Para. 0089, 0126].
Regarding claim 3, Hishinuma discloses the one or more predetermined locations associated with the worksite comprise at least one of locations proximate the boundary of the worksite or locations within the boundary of the worksite [see Fig. 5].
Regarding claim 4, Hishinuma discloses generating, based at least in part on the one or more updated locations corresponding to the one or more predetermined locations associated with the worksite, an updated user interface, the updated user interface including at least one user interface element [Para. 0126]; and receiving, at the computing device, a user input indicative of an interaction of the user with the at least one user interface element, wherein the generating the validation signal is further based on the user input [Para. 0154].
Regarding claim 5, Hishinuma discloses receiving, via a user interaction with at least one of the user interface or the computing device, a validation of the at least one worksite condition parameter, wherein the generating the validation signal is further based on the validation of the at least one worksite condition parameter [Para. 0142 – vibration; Para. 0154].
.

Allowable Subject Matter
Claims 10-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office Action and including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
US Pub. No. 2020/0332479 to O’Donnell teaches the controller 176 of the mobile machine 150, the controller 134, the electronic device 136, and/or any other controllers described herein may receive information indicative of a first worksite plan (e.g., information outlining one or more operations to be performed at the worksite 200 by a slave machine 146), and may determine, among other things, a mobile machine travel path 214 extending along the work surface 158 based at least partly on such information.  Such a worksite plan (e.g., a first worksite plan) may include, among other things, a first plurality of sequential GPS coordinates indicative of the location and/or extent of the first boundary 210, a second plurality of sequential GPS coordinates indicative of the location and/or extent of the second boundary 212, the desired 
U.S. Patent No. 11,127,211 to Ochiai teaches a plant management system according to the second example embodiment of the present invention will be described next. In the plant management system according to this example embodiment, when an operator on work-site carries a sensor and acquires inspection information from a predetermined position of a measurement target to collect the inspection information to a management center that manages a plant, a plant map to a measurement target to be measured next by the operator using an operator sensor is presented to guide the operator. When the operator arrives at the place of the measurement target, the position of the measurement target to be measured by the operator sensor is displayed on the measurement target or an image thereof in a superimposed manner from a terminal or an HMD (Head Mounted Display). This can efficiently support the on work-site work of the operator who checks or maintains a plant or the like and prevent a measurement error.
US Pub. No. 2016/0292920 to Sprock et al. teach the systems and methods for visually reviewing worksite operations using a time-shift controlled visualization of the worksite are disclosed. One method includes receiving first data including one or more of a worksite model and information relating to operation of a worksite, where the worksite model includes a simulated operation of a machine associated with the worksite. Visualization information may be generated that represents at least a portion of the first data. A visualization may be generated based at least on the visualization information and a view of the worksite.
Claims 10-20 are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 
When taken in context the claim(s) as a whole was/were not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-9 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2019/0236373 to Hu et al. teach a data transmission system of safety patrol on construction project site based on "internet plus" according to the present disclosure comprises a patrol apparatus for collecting and transmitting an on-site panorama image, 3D point cloud data of the scene, location information and construction on-site data; a cloud computing platform for receiving the on-site panorama image, the 3D point cloud data of the scene, the location information and the construction on-site data, and reconstructing a 3D model of a patrol scene based on the panorama images, the 3D point cloud data of the scene, the location information and the construction on-site data; a safety patrol data terminal providing inspection/browse to construction site; the present disclosure enable users to patrol in construction project remotely, reducing workload of the safety production management personnel, improving patrol efficiency, enhancing the intuitive reality of the patrol and the safety patrol level of the construction project; the inspection result is transferred electronically, ensuring the time efficiency of project patrol inspection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115